The Chancellor.
On examining the facts sworn to in the petition and in the affidavits presented to the vice chancellor for and against the application, I think there is no sufficient ground to justify a belief , that Charles Lydia White was imposed upon, or defrauded in the compromise which was made between him and the other petitioners. Whether the-compromise was a beneficial one to him, is not material to-consider. In Lewis v. Cooper & Flinn, (Cook’s R. 467,) the supreme court of errors and appeals in Tennessee decided that a party was bound by a compromise of a law suit; and could not be relieved in a court of equity, if there was no fraud, although he had agree to pay more than the law would have compelled him to pay. So far as the question of right was concerned in this case, both parties were upon an equal footing. The suit had been long pending, and C. L. White was a party thereto, and managed the suit for his mother. He therefore undoubtedly knew and understood the nature and extent of her claim. He did not then, neither does he now know what would have been the legal result of the suit if it had been continued.
In the petition and the affidavit annexed thereto, he swears that the estate of his mother was sufficient to pay all her debts and legacies, independent of the claim upon this fund; and he and Cockroft were her sole heirs, legatees and devisees. He subsequently swears that she left no property except her claim upon this fund, having distributed her property before her death ; and that she was indebted to her solicitor for the costs in the suit. If the last affidavit contains the correct statement of the facts, it was a case in which her creditors had an interest, and perhaps the court ought not 'to have ordered the money to be paid out to the irresponsible brother -without security to refund if her personal representatives revived and finally succeeded in the suit. But even in such a case, the compromise and agreement of *481€3. L. White was valid and binding on him, to the extent of his interest in the surplus after paying the debts of his mother and the expenses of administering her estate. He therefore has no interest in this question, and is not injured by the order from which he has appealed. Neither is he the legal representative of, or a trustee for the creditors of his mother, or for any other person whose rights are affected by the order. If the decision of the vice chancellor was right so far as the inter-est of the appellant Was concerned the decree must be affirmed as to him, although the rights of other persons are violated.
If the creditors of Lydia White could not have appealed from this order, before administration was granted to a person competent to appeal and protect their rights, as to which I express no opinion, they probably might, under the particular circumstances of this case, have filed a bill and obtained an injunction to protect their rights. But whether they had any remedy or not, this court cannot sustain an appeal by a mere volunteer for their benefit. The case of Reid v. Vanderheyden, (5 Cowen’s R. 719,) in the court of errors, is' conclusive to show that an appeal cannot be sustained by a person who cannot possibly be injured by the alleged error of the judge a quo ; unless such person is the legal representativé of a party who may be injured thereby.
The order of the vice chancellor, so far as it affects the interest of the appellant, is correct; and it must be affirmed, with costs to be paid by him. And the appeal, so far as it seeks to review the decision of the vice chancellor, on the ground that the order injuriously affects the rights of others,? not parties to this appeal, must be dismissed.